Order entered February 19, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01545-CV

                        IN THE MATTER OF DEMPSTER A. ROSS

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02315-2019

                                           ORDER
       By notice of appeal filed December 17, 2019, appellant challenges the denial of his

petition for expunction. The trial court clerk has informed the Court, however, that while a

docket sheet entry has been made reflecting the petition has been denied, no order denying the

petition has yet been signed.

       A docket sheet entry reflecting the trial court’s ruling does not invoke our jurisdiction.

See Bryan v. Watumull, 230 S.W.3d 503, 507 n.2 (Tex. App.—Dallas 2007, pet. denied) (“The

general rule is that a docket entry forms no part of the record which may be considered; it is a

memorandum made for the clerk’s and trial court’s convenience.”) (citations omitted). Because

a final judgment or appealable interlocutory order is fundamental to our jurisdiction, we

ORDER appellant to file, no later than March 2, 2020, a letter brief addressing our concern. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Appellees may file any response
within ten days of the filing of appellant’s letter brief. If any party relies on information not

included in the clerk’s record, that party shall have filed a supplemental clerk’s record.

        Until the Court determines the threshold issue of jurisdiction, the reporter’s record need

not be filed. The Court will set a new deadline for the filing of the record should it determine it

has jurisdiction over the appeal. Should the Court determine it lacks jurisdiction, the Court will

dismiss the appeal without further notice. See TEX. R. APP. P. 42.3(a). The Court may also

dismiss the appeal without further notice should appellant fail to file the requested letter brief.

See id. 42.3(a),(c).

        We DIRECT the Clerk of the Court to send appellant a copy of the clerk’s record and

February 6, 2020 letter from the trial court clerk. We further DIRECT the Clerk of the Court to

send a copy of this order to the reporter and all parties.

                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE